Kolovsky, J. A. D.
(concurring in result). I agree that plaintiff’s failure to file a Notice of Intention to sue for a deficiency in the Office of the Register of Hudson County prior to its institution of the first action on November 16, 1966 is not fatal to the maintenance of that action.
*241I reach that conclusion, however, not for the reasons given in the majority opinion but because I am satisfied, for the reasons hereinafter set forth, that N. J. S. 2A :50-10 has been superseded and is no longer in effect.
If N. J. 8. 2A :50-10 is still effective, I find no basis for differing with the trial court’s conclusion that the statutory language,
“No judgment shall be entered by confession or in any action upon any such bond pursuant to section 2A:50-8 unless prior to the entry of the judgment, if by confession or prior to the commencement of the action on the bond, if the proceeding be by action, there shall be filed and recorded in the office of the clerk or register * * * [a written notice of the proposed judgment or action],”
is a bar to the entry of a judgment for plaintiff. The statutory language is mandatory not directory. Neu v. Rogge, 88 N. J. L. 335, 341 (E. & A. 1915); 3 Sutherland, Statutory Construction, § 5814 (3d ed. 1943).
The majority’s holding that defendants are estopped from raising the defense of failure to file a notice pursuant to N. J. S. 2A: 50-10 is bottomed on defendants’ alleged failure to specify that deficiency in sufficient detail in the Third and Seventh Separate Defenses of their answer. I do not agree.
If the statutory command is still effective, it matters not whether defendants’ answer adequately referred thereto, nor indeed whether defendants answered at all. Neu v. Rogge, supra, at p. 341.
Further, in my opinion, plaintiff’s proofs in opposition to defendants’ motion for summary judgment do not constitute even prima facie proof of the essential elements of an equitable estoppel, cf. Briscoe v. O’Connor, 119 N. J. Eq. 378, 384 (E. & A. 1936) ; Central R. R. Co. v. MacCartney, 68 N. J. L. 165, 175 (E. & A. 1902), and certainly do not warrant the conclusion that the facts allegedly given rise to the estoppel exist without substantial controversy so as to permit this court to find in plaintiff’s favor on that issue as a matter *242of law. Cf. R. R. 4:58-2,3. I do not agree that a finding of i estoppel may be based on the lack of specificity in the language of the Third and "Seventh Separate Defenses of defendants’ answer. The discovery procedures of the rules wéré" available to plaintiff.
The 'ínajority opinion suggests that the enactment of N. J. S. 2A :50-10 may have resulted from a legislative “mistake or inadvertence.” There is no evidence to support the suggestion other than' the asserted lack of purpose therein. To accept the' suggestion is to ignore the fact that in 1942, when what is now N. J. S. 2A :50-10 was enacted (L. 1942, c. 172, § 3), the Legislature had power to regulate practice and procedure. Requiring, as section 3 of the 1942 act did, the filing of a notice with the Register as a condition precedent to-the prosecution of the action and the entry of judgment was within the'legislative province. As the court said in Pennsylvania Co. for Ins., etc. v. Marcus, 89 N. J. L. 633, 638 (E. & A. 1916), with respect to the identical language found in L. 1907, c. 231, § 1 (now N. J. S. 2A :50-6) :
“We are of opinion tliat the required notice is a matter of procedure, imposing no new burdens or restrictions which materially impair the value and benefit of the bond, for it does not modify the nature or extent of the remedy any more than would a statute requiring suit to be commenced by serving a complaint containing a copy of the bond, instead of by summons without such a copy, or the filing of a Us pendens before commencing an action.”
Conjecture as to why the Legislature adopted the procedure provided in section 3 of the 1942 act (now N. J. S. 2A :50-10) serves no significant purpose; whatever the legislative purpose, the procedure mandated by it was to be followed as long as the Legislature continued to be vested with the' ‘ power to prescribe rules of practice and procedure.
If N. J. S. 2A :50-10 is still in effect, it cannot be disregarded because a court feels that its enactment was the result of mistake or inadvertence. An ambiguity in a statute may *243be resolved by ignoring words which appear to have been inadvertently included therein. So, too, “where a statute is ambiguous in terms and fairly susceptible of two constructions, the unreasonableness or absurdity which may follow one construction or the other may properly be considered,” 50 Am. Jur., Statutes. § 377, p. 386.
But where there is no ambiguity and the language of the statute is plain, it may not be ignored. 50 Am. Jur., Statutes, § 378, p. 390. “The wisdom of a statute is not for the courts.” Dacunzo v. Edgye, 19 N. J. 443, 454 (1955).
However, as I have indicated, I am satisfied that N. J. S. 2A :50-10 is no longer effective. It did not survive the adoption of the court rules governing practice and procedure promulgated pursuant to the Constitution of 1947. Cf. George Siegler Co. v. Norton, 8 N. J. 374, 381 (1952).
Our court rules provide the specific procedures to be followed and the steps to be taken to'recover a judgment, whether it be on a bond or on any other evidence of indebtedness, beginning with the filing of the complaint and ending with the entry of judgment, whether by default or after trial.
I have heretofore noted that section 3 of the 1942 act (now N. J. S. 2A:50-10) is wholly procedural in its operation. In my opinion such a statute, which would add an additional procedural step to those called for by the rules as a preliminary to the entry of judgment, is in conflict with the rules, is superseded thereby and is no longer effective. George Siegler Co. v. Norton, supra.
My conclusion with respect to N. J. S. 2A :50-10 in no wise impugns the continued effectiveness of N. J. S. 2A :50-6 and 7 relating to a deficiency action on a bond whose accompanying mortgage has been foreclosed. Entry of a judgment in such an action gives the judgment debtor the right for a period of six months to institute an action for redemption. N. J. S. 2A :50-4. Sections 6 and 7 are not limited in their purpose and operation, as is section 10, to providing an additional procedural step. On the contrary, as noted in the majority opinion, the main purpose of sections 6 and *244-7 is to effectuate the public policy for “the conservation and protection of the public records relating to the title of lands,” Neu v. Rogge, supra, at p. 340, by insuring
.“that those who have occasion to search the title to the property in question may have notice that proceedings are to be instituted or have been instituted which may result in a change in the ownership.” (O’Connor v. Briscoe, 119 N. J. L. 362, 364 (E. & A. 1938)).
Legislative regulation of the public title records is in no wise affected by the court rules; N. J. S. 2A :50-6 and 7 remain in full force and effect.